Dismissed and Memorandum Opinion filed August 21, 2008







Dismissed
and Memorandum Opinion filed August 21, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01078-CV
____________
 
 
IN THE INTEREST OF D.M. and J.M., Children
 
 
 

 
On Appeal from the County Court at Law
Washington County, Texas
Trial Court Cause No. CCL-2958
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 10, 2007.  The clerk=s record was filed on February 13,
2008, and the reporter=s record was filed March 13, 2008.  Appellant=s brief was due April 14, 2008, but
was not filed.  On May 1, 2008, this court ordered appellant, Brandy Ingram, to
file her brief on or before May 30, 2008, or face dismissal of the appeal. 
Appellant submitted a brief on June 9, 2008.  The brief was received only, and
not filed, because it was submitted after the deadline and it failed to comply
with the Texas Rules of Appellate Procedure.  The brief was returned for
correction on June 9, 2008, to be corrected and returned within 10 days.  See
Tex. R. App. P. 9.4(i).  No brief
or motion for extension of time have been filed.




On July
10, 2008, this Court issued an order again stating that unless appellant
submitted her brief, together with a motion reasonably explaining why the brief
was late, on or before August 1, 2008, the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
21, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.